Case 2:16-cv-00237-JAK-GJS Document 118 Filed 11/28/18 Page 1 of 2 Page ID #:1122




    1
    2
    3
    4
    5
    6
    7
    8
                                UNITED STATES DISTRICT COURT
    9                          CENTRAL DISTRICT OF CALIFORNIA
   10
   11   CHARMAINE CHUA, ET AL.                 CASE NO: 2:16-CV-00237-JAK-GJS(X)

   12            PLAINTIFFS,                   ORDER RE JOINT STIPULATION
                                               TO CONTINUE TRIAL AND
   13                                          RELATED DATES (DKT. 117)
                                    VS.
   14
                                               NOTE CHANGES MADE BY COURT
   15   CITY OF LOS ANGELES, ET AL.,
   16
                 DEFENDANTS.
   17
   18
   19
   20
   21         The joint stipulation of the parties (Dkt. 117) having come before this Court,
   22   and good cause appearing, it is hereby Ordered that the Stipulation is GRANTED
   23
        IN PART as follows:
   24
              1. The trial date is continued to May 7, 2019 at 9:00 a.m.;
   25
   26         2. The pretrial conference is continued to April 15, 2019 at 3:00 p.m.;

   27
   28                                               1
Case 2:16-cv-00237-JAK-GJS Document 118 Filed 11/28/18 Page 2 of 2 Page ID #:1123




    1         3. Defendant’s opposition to the Motion for General Damages (Dkt. 114) is
    2            due on January 7, 2019;
    3         4. Plaintiffs’ reply to any opposition is due on January 17, 2019;
    4         5. The hearing on the Motion for General Damages (Dkt. 114) is continued to
    5            February 4, 2019 at 8:30 a.m.
    6         6. The Trial Readiness Conference is continued to February 4, 2019 at 8:30
    7            a.m.
    8         7. There will be no further continuances of the trial date, including those
    9
                 requested based on the current, reported medical issues of any counsel.
   10
              IT IS SO ORDERED.
   11
   12
        Dated: November 28, 2018              ____________________________
   13                                         JOHN A. KRONSTADT
   14                                         UNITED STATES DISTRICT JUDGE

   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                              2
